      Case 1:18-cv-00502-JAO-KJM Document 98 Filed 03/11/21 Page 1 of 1                                     PageID #: 1898
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                         District
                                                  __________      of Hawaii
                                                              District of __________


                        Ya-Wen Hsiao,                             )
                             Plaintiff                            )
                                v.                                )      Case No.   1:18-cv-00502-JAO-KJM
          Al Stewart, Acting Secretary of Labor                   )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          DEFENDANTS: Al Stewart, Acting Secretary of Labor                                                                   .


Date:          03/11/2021                                                                 /s/ James C. Graulich
                                                                                            Attorney’s signature


                                                                                James C. Graulich- BAR: 89804 (FL)
                                                                                        Printed name and bar number
                                                                                        USDOJ/CIVIL/OIL/DCS
                                                                                            P.O. Box 868
                                                                                         Ben Franklin Station
                                                                                        Washington, D.C. 20044
                                                                                                  Address

                                                                                       james.c.graulich@usdoj.gov
                                                                                              E-mail address

                                                                                             (202) 598-0246
                                                                                             Telephone number

                                                                                             (202) 307-5000
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
